Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki (US 2011/0305443).
	For claim 1, Sasaki discloses a display apparatus comprising: 
	a signal input receiver configured to receive a plurality of signals which are different in kind from each other ([0102]: The playback device 102 converts video data, audio data, and control information into serial signals in the HDMI format and transmits the signals to the display device 103 through the Transition Minimized Differential Signaling (TMDS) channel in the HDMI cable 122.); 
	a plurality of encoders provided respectively corresponding to the plurality of signals, and configured to perform encoding of a corresponding mode according to the kinds of at least one signal input to the signal input receiver among the plurality of signals ([0162]: Each of the video streams 1301 and 1306 is encoded by a video compression encoding method, such as MPEG-2, MPEG-4 AVC, or SMPTE VC-1); 
	a first interface configured to transmit a signal obtained by serializing the encoded signal ([0102] The playback device 102 converts video data, audio data, and control information into serial signals in the HDMI format and transmits the signals to the display device 103); 
	a second interface configured to deserialize the signal received from the first interface ([0110] display device 103 includes receiving unit 210 that includes an HDMI communication unit 211); 
	a plurality of decoders provided respectively corresponding to the plurality of encoders ([0111] The signal processing unit 220 separates various types of data such as video, audio, graphics, etc., from the stream data, and individually processes the various types of data.), and 
	configured to perform decoding and restoring the deserialized signal into the at least one signal ([0111] signal processing unit 220 stores left-view frames LF and right-view frames RF into the memory unit 230); and 
	a display configured to display an image based on the at least one restored signal ([0111] display device 103). 
	For claim 2, Sasaki discloses the display apparatus according to claim 1, wherein the plurality of signals comprises 
	a first signal comprising packet-type data [0165] The elementary streams 1301-1306 are identified by packet identifiers (PIDs), and 
	a second signal comprising serial-type data ([0102] playback device 102 converts video data, audio data, and control information into serial signals), and 
	the plurality of encoders comprises a first encoder configured to perform encoding based on a first mode having a first error correction capacity with respect to the first signal ([0252] ECC block is read and used for error correction processing), and 
	a second encoder configured to perform encoding based on a second mode having a second error correction capacity lower than the first error correction capacity with respect to the second signal ([0649] e.g. encoder providing signal to decoder that can promptly detect errors during reading of VAUs and can promptly execute appropriate error processing).
	For claim 3, Sasaki discloses the display apparatus according to claim 2, further comprising a packetizer provided between the signal input receiver and the first encoder, and configured to rearrange data of the first signal to correspond to the first mode of the first encoder ([0683] source packetizer converts TS packets in the digital stream in MPEG-2 TS format into source packets). 
	For claim 4, Sasaki discloses the display apparatus according to claim 3, wherein the first signal comprises a sync signal, and the packetizer allows the rearranged data of the first signal to comprise sync information to indicate a position of the sync signal ([0102] control information includes "info frame (HDMI Vendor-Specific Info Frame)", in addition to a horizontal synchronous signal and a vertical synchronous signal. [0105] display device 103 detects switching of frames by distinguishing between a left-view frame and a right-view frame based on a control signal, such as a synchronous signal). 
	For claim 5, Sasaki discloses the display apparatus according to claim 2, wherein the first interface comprises a merger configured to output one merged signal into which the first signal encoded by the first mode of the first encoder and the second signal encoded by the second mode of the second encoder are merged ([0101] the playback device decodes pairs of left-view and right-view frames from a combination of the depth-map stream with either the left-view stream or right-view video stream.). 
	For claim 6, Sasaki discloses the display apparatus according to claim 2, wherein the second encoder outputs encoded data in units of blocks having the number of bits corresponding to the encoding of the second mode, and further comprises an interleaver configured to interleave a plurality of neighboring blocks of the encoding data ([0224] arrangement of a data block group is referred to as an "interleaved arrangement"). 
	For claim 7, Sasaki discloses the display apparatus according to claim 6, wherein the first interface further comprises a scrambler configured to scramble the one merged signal ([0122] receiving unit 210 receives encrypted stream data. That is, the transmitting side inherently provides scambled/encrypted a signal). 
	For claim 8, Sasaki discloses the display apparatus according to claim 4, further comprising a buffer provided between the signal input receiver and the packetizer, and configured to store the first signal input to the signal input receiver ([0112] memory unit 230 includes two frame buffers). 
	For claim 9, Sasaki discloses the display apparatus according to claim 4, wherein the plurality of decoders comprises a first decoder configured to perform decoding corresponding to the first mode with respect to the rearranged data of the first signal ([0173] When a source packet 1502 is sent from the BD-ROM disc 101 to a system target decoder in the playback device 102, the TS packet 1502P is extracted from the source packet 1502 and transferred to a PID filter in the system target decoder), and the display apparatus further comprises a controller configured to generate the sync signal ([0105] display device 103 detects switching of frames by distinguishing between a left-view frame and a right-view frame based on a control signal, such as a synchronous signal) and a valid signal indicating a valid section for the rearranged data of the first signal, and control the first decoder to perform decoding with respect to the rearranged data of the first signal based on the generated sync and valid signals ([0593]: device may determine whether the 3D playback mode is valid or invalid in accordance with the value). 
	For claims 10-15, Sasaki discloses the claimed limitations as discussed for corresponding limitations in claims 1-9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
OTSUKA; Satoshi et al.	US 20120033034 A1	RECEIVING APPARATUS AND RECEIVING METHOD
Limberg; Allen LeRoy	US 20110135039 A1	Coding and decoding of 8-VSB digital television signals for mobile/handheld receivers
Citta; Richard W. et al.	US 20100231803 A1	HIGH DEFINITION TELEVISION TRANSMISSION WITH MOBILE CAPABILITY
D'Luna, Lionel et al.	US 20020106018 A1	Single chip set-top box system
Anderson, Jon James et al.	US 20050271072 A1	High data rate interface apparatus and method
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917.  The examiner can normally be reached on M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL R MIKESKA/Primary Examiner, Art Unit 2485